AMENDMENT TO THE ADVISORS SERIES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 22nd day of September, 2011, to the Transfer Agent Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series listed on Exhibit P attached hereto (as amended from time to time) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the funds and the fees of a series of the Trust; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit P is hereby superseded and replaced with Exhibit P attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name:Michael R. McVoy Title: President Title: Executive Vice President 1 Exhibit P to the Separate Series of the Advisors Series Trust Transfer Agent Servicing Agreement Name of Series Huber Capital Equity Income Fund – Investor Class Huber Capital Small Cap Value Fund – Investor Class Huber Capital Equity Income Fund – Institutional Class Huber Capital Small Cap Fund – Institutional Class Multiple Series Trust TRANSFER AGENT & SHAREHOLDER SERVICES ACCOUNT SERVICES FEE SCHEDULE as of October 25, 2011 Annual Service Charges to the Fund* ·Base Fee Per Cusip $[]/year ·NSCC Level 3 Accounts$[]/open account ·No-Load Fund Accounts$[]/open account ·Load Fund Accounts $[]/open account ·Daily Accrual Fund Accounts$[]/open account ·Closed Accounts$[]/closed account Activity Charges ·Manual Shareholder Transaction $[]/transaction ·Omnibus Account Transaction$[]/transaction ·Correspondence$[]/item ·Telephone Calls$[]/minute ·Voice Response Calls$[]/call ·Qualified Plan Accounts$[]/account (Cap at $[]/SSN) Implementation Charges ·First Cusip$[]/fund group setup, first Cusip ·Subsequent Cusips$[]/each additional Cusip Plus Out-Of-Pocket Expenses – Including but not limited to telephone toll-free lines, call transfers, mailing, sorting and postage, stationery, envelopes, programming, service/data conversion, AML verification services, special reports, insurance, record retention, literature fulfillment kits, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, data communication and implementation charges, travel, training, and all other out-of-pocket expenses. Additional Services – Above pricing is for standard services.Available but not included above are the following services- FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery, B.O.S.S. sales reporting data warehouse, investor e-mail services, literature fulfillment, lead conversion reporting, 12b-1 aging, Short-Term Trader reporting Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule on this Exhibit P. Huber Capital Management LLC By: /s/ Gary Thomas Printed Name: Gary Thomas Title: COO / CCO Dated: 10/14/11 2
